Citation Nr: 9927403	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  99-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or being housebound.  

Whether there was clear and unmistakable error in an RO 
decision of November 1989.

(The issues of entitlement to a rating higher than 60 percent 
for bilateral varicose veins and entitlement to a total 
rating based on individual unemployability are the subject of 
a second, separately docketed, decision by a Reconsideration 
Panel of the Board of Veterans' Appeals.)  

(The issues of whether there was clear and unmistakable error 
in a Board of Veterans' Appeals order of October 6, 1980, a 
Board of Veterans' Appeals decision of February 26, 1981, or 
a Board of Veterans' Appeals decision of July 1, 1991, are 
the subject of a third, separately docketed, decision by the 
Board.)  



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1955.  

On April 25, 1997, the Board of Veterans' Appeals (Board) 
issued a decision which held that the criteria for 
restoration of the 60 percent rating for varicose veins and a 
TRIU had not been met and remanded the issues of current 
entitlement to an increased rating and a TRIU to the RO for 
further development and readjudication.  The April 25, 1997 
Board decision was reviewed by the Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals, 
hereinafter "Court") on July 23, 1998.  In a single judge 
order, Judge Kramer identified the matters on appeal as 
involving nine discrete claims.  Included were four claims of 
clear and unmistakable error (CUE), requiring further action.  

Three of the four CUE issues identified by the Court as 
requiring Board consideration, noted on the preceding page, 
will be addressed in a separate decision of the Board which 
has been docketed for that purpose pursuant to Pub. L. No. 
105-111, codified at 38 U.S.C.A. § 7111 (Supp. 1999), and 
implementing regulations that became effective on February 
12, 1999.  64 Fed. Reg. 2134 (1999).  However, the first of 
the four CUE issues cited by the Court (identified in the 
opinion as Claim 2) involves alleged error in an RO decision 
of November 1989 and as such is not reviewable under the law 
providing for review of Board decisions.  Therefore it has 
not been included with the other three CUE issues, involving 
Board decisions, which have been separately docketed.  Rather 
in the interests of administrative efficiency, it will be 
addressed concurrently with the separately developed claim of 
entitlement to special monthly compensation based on a need 
for the regular aid and attendance of another or by reason of 
being housebound.  

The issue of entitlement to special monthly compensation is 
before the Board on appeal from a September 3, 1998, rating 
decision by the Winston-Salem, Regional Office of the 
Department of Veterans Affairs.


REMAND

Service connection is in effect for bilateral varicose veins, 
rated 60 percent disabling since December 31, 1986.  The 
veteran also has a number of nonservice-connected disorders, 
the most disabling of which are lung cancer and degenerative 
disc disease of the lumbar spine, status post multiple 
laminectomies.  The most recent medical evidence shows that 
he is currently confined to a wheelchair as a result of 
severe lower extremity pain but is conflicting as to whether 
the need for a wheelchair stems from the service-connected 
varicose veins or the nonservice-connected back disability, 
which results in radiculopathy into the lower extremities.  

The need to disassociate the disabling manifestations of the 
service-connected from the nonservice-connected disabilities 
is central to resolution of appeals presently before a 
Reconsideration Panel of the Board involving the issues of 
entitlement to an increased rating for bilateral varicose 
veins and a total rating based on individual unemployability.  
An examination of the veteran to obtain medical clarification 
is being ordered by the Reconsideration Panel simultaneously 
with the present remand and the results of that examination 
will be highly relevant to the special monthly compensation 
claim.  Consideration of the appeal before completion of that 
development would be premature.  Further adjudication 
regarding special monthly compensation will therefore be 
deferred until the medical evidence requested by the 
Reconsideration Panel is of record.  

With respect to the issue of CUE in the November 1989 
decision of the RO, further action is likewise necessary.  In 
this regard, it is noted that this issue has not been 
adjudicated by the RO, nor has due process of law otherwise 
been afforded to the veteran.  The issuance of a present 
Board decision on this matter without prior compliance with 
the adjudication and appellate procedures established in the 
statute and regulations would contravene the law and deprive 
the veteran of due process of law.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1-20.1304 (1998); 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

More fundamentally, the nature of the legal dispute 
identified by the Court as Claim 2 is not clearly defined in 
the record.  The CUE allegation involving a November 1989 
rating decision originated in the November 1992 document 
entitled "Motion for Readjudication and/or Reconsideration" 
wherein the veteran sought review of a number of past 
adjudications, including a November 1989 RO rating decision 
and Board of Veterans' Appeals decisions of October 1980, 
July 1991, and February 1991.  The record clearly shows that 
no rating decision was undertaken in November 1989; rather a 
RO hearing officer issued a ruling that confirmed and 
continued a prior rating board denial of an increased rating 
for varicose veins and a TRIU.  However, neither the text of 
the veteran's motion nor subsequent pleadings or 
correspondence spell out a coherent or consistent CUE 
challenge to any event that took place in November 1989; they 
instead attack the RO rating decision of November 1979 and 
the later Board decisions dealing with the same issues.  In 
the context of the entire record, it is possible that the 
notation of a November 1989 rating decision in the November 
1992 pleading was no more than a mistaken reference to the 
rating decision of November 1979, i.e. an error of drafting 
or transcription.  

If that is so, Claim 2 raises no separate issue for CUE 
adjudication since the alleged error in November 1989 is one 
and the same with the alleged error in November 1979, 
identified by the Court as Claim 6.  The Board's finding that 
it had no jurisdiction to review the November 1979 rating 
decision was affirmed by the Court.  On the other hand, if 
the veteran was in fact seeking to challenge the November 1, 
1989, hearing officer decision but merely neglected to spell 
out a legal or factual basis for such an initiative, further 
review of the question would have to take into account the 
question of whether the hearing officer decision was subsumed 
as a matter of law by the Board's June 5, 1990, decision.  
Duran v. Brown, 7 Vet. App. 216, 224 (1994); Donovan v. West, 
158 F.3d. 1377 (Fed. Cir. 1999); Smith, supra; Talbert v. 
Brown, 7 Vet. App. 352, 355-56 (1995); 38 C.F.R. § 20.1104 
(1996) ("when a determination of the [RO] is affirmed by the 
[Board], such determination is subsumed by the final 
appellate decision.).  

Notwithstanding the above, the Board has been directed to 
address this issue by the Court, which noted in the July 23, 
1998, order that such had not be "referred" by the Board 
and, therefore, "may remain pending."  The uncertain 
procedural posture of Claim 2 and the amorphous character of 
the issue itself preclude Board consideration until such time 
as the nature of the dispute has been fully defined and the 
matter is addressed by the RO. 

Accordingly, the issues of entitlement to special monthly 
compensation based on a need for regular aid and attendance 
or housebound status and whether there was CUE in a November 
1989 RO decision are remanded for the following actions:

1.  The veteran should be advised 
that he has the right to submit any 
additional evidence or argument he 
sees fit while the appeal is in 
remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 
(1992); Booth v. Brown, 8 Vet.App. 
109, 112 (1995).  

2.  The RO should hold the issue of 
entitlement to special monthly 
compensation based on a need for 
regular aid and attendance or 
housebound status in abeyance 
pending receipt of the medical 
evidence requested by the 
Reconsideration Panel in the remand 
order being separately issued in 
this case.  

3.  Upon receipt of the above 
material, the RO should 
readjudicate the special monthly 
compensation issue in light 
thereof.  The rating board should 
make a determination as to whether 
the claim is well-grounded, and if 
it is found to be well-grounded, 
conduct any additional evidentiary 
development necessary to satisfy 
the statutory duty to assist.  If 
the adjudication is adverse to the 
veteran in whole or in part, the RO 
should prepare a supplemental 
statement of the case and provide 
copies to both the veteran and his 
attorney.  A reasonable period of 
time should be allowed for reply.  

4. The RO should contact the veteran 
through his attorney and offer him an 
opportunity to clarify the claim of CUE 
in an RO decision in November 1989 and 
fully articulate the factual and legal 
basis for such claim.  If the veteran 
expresses a wish not to pursue the 
matter further, and specifically 
withdraws the claim, no further RO 
action is required.  If the veteran does 
wish to proceed with the CUE claim, the 
claim should be adjudicated, taking into 
account the question of whether the 
November 1989 RO decision was subsumed 
by the Board's decision of June 5, 1990.  
The veteran should be advised of his 
procedural and appellate  rights if the 
decision is adverse.  If and only if he 
files a timely notice of disagreement, 
followed by a timely substantive appeal, 
after issuance of a statement of the 
case, should this issue be returned to 
the Board for appellate action.  


Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



